DETAILED ACTION

This action is in response to the Application filed on 12/15/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --MULTI-PHASE POWER CONVERTER WITH DRIFT CURRENT REDUCTION CONTROL--

Claim Objections
Claim(s) 1 - 2 is/are objected to because of the following informalities:  
Claim 1 recites “on the basis” in line 9. It appears that it should be “on a basis”.
Claim 2 recites “on the basis” in line 2. It appears that it should be “on a basis”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 - 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2012/0250363; (hereinafter Skinner).

Regarding claim 1, Skinner [e.g. Fig. 2, 5a, 6] discloses a power conversion device having a multi-phase converter in which a plurality of chopper circuits each including a switching element and a reactor connected to the switching element are connected in parallel [e.g. Fig. 2], the power conversion device comprising: a single current sensor [e.g. providing Isense, Fig. 6] that is provided on a primary side of the chopper circuit [e.g. front end; paragraphs 104 - 105] and detects a phase current flowing through each of the reactors when the switching elements are in both an on state and an off state [e.g. Fig. 5a; paragraph 092 recites “FIG. 5a illustrates suitable sample points for a converter of the type illustrated in FIG. 2 operating at 33% (or up to 50%) duty cycle. The solid dots indicate sample points associated with phase 2. These are located on the first rising slope after switch-off of the switch in phase 2 of the converter. The outline circles indicate the sample points associated with phase 1. These are located on the first rising slope after switch-off of the switch in phase 1 of the converter”]; and a drift current detection unit [e.g. difference Iphase1 – iPhase2] configured to detect a drift current of a phase current in the multi-phase converter [e.g. signal difference Iphase1 – iPhase2] on the basis of the phase current detected by the current sensor [e.g. Isense] wherein the current sensor detects a phase current such that directions of phase currents flowing through each of the reactors are the same [e.g. Fig. 5a, input to output direction].  

Regarding claim 6, Skinner [e.g. Fig. 2, 5a, 6] discloses wherein the reactors are magnetically coupled to each other [e.g. paragraph 164 recites “The converter of FIG. 1 is similar to that of FIG. 2, except that the inductor L1 is omitted, and the magnetically coupled inductive elements of the transformer T1 are replaced by separate inductors LA, LB”].  

Regarding claim 7, Skinner [e.g. Fig. 2, 5a, 6] discloses wherein the multi-phase converter is a two-phase converter in which two of the chopper circuits are connected to each other in parallel [e.g. paragraph 163 recites “a 2-phase interleaved boost converter of the type illustrated in FIG. 2”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner in view of US Pub. No. 2017/0214318; (hereinafter Takenaka).

Regarding claim 2, Skinner [e.g. Fig. 2, 5a, 6] discloses wherein the drift current detection unit detects the drift current on the basis of a change point phase current that is a phase current when the phase current detected by the current sensor changes [e.g. Fig. 5a; see sample phase 1 and sample 2; paragraph 092 recites “FIG. 5a illustrates suitable sample points for a converter of the type illustrated in FIG. 2 operating at 33% (or up to 50%) duty cycle. The solid dots indicate sample points associated with phase 2. These are located on the first rising slope after switch-off of the switch in phase 2 of the converter. The outline circles indicate the sample points associated with phase 1. These are located on the first rising slope after switch-off of the switch in phase 1 of the converter”] 
Skinner fails to disclose detects current when the phase current detected by the current sensor changes from an increase to a decrease. Emphasis added to the limitation Skinner lacks.
Takenaka [e.g. Fig. 7] teaches detects current when the phase current detected by the current sensor changes from an increase to a decrease [e.g. peak currents; paragraph 078 recites “the current balance circuit 220 may acquire the peaks by sampling for the current detection signals VIS1 through VISM respectively detected at the multiple channels CH1 through CHM.”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Skinner by detects current when the phase current detected by the current sensor changes from an increase to a decrease as taught by Takenaka in order of being able to suppress fluctuation of the output voltage, paragraph 013.

Regarding claim 3, Skinner [e.g. Fig. 2, 5a, 6] discloses wherein when each of the switching elements is switched from an on state to an off state [e.g. Fig. 5a; see PWM1 and PWM2 switching periods], the drift current detection unit acquires the phase current detected by the current sensor as the change point phase current [e.g. Fig. 5a, sample phase 1 and sample phase 2 at each PWM1-2 periods].  

Regarding claim 4, Skinner [e.g. Fig. 2, 5a, 6] discloses further comprising: a delay unit [e.g. mux1] configured to delay the phase current input from the current sensor to the drift current detection unit by a predetermined time [e.g. paragraph 107 recites “The signal Isense is provided to a multiplexer module mux1. Depending on which switch which has most recently switched off at the sample point, the multiplexor mux1 outputs a signal Iphase1 or Iphase2. Iphase1 represents the most recent sampled input current associated with phase 1, and Iphase2 represents the most recent sampled input current for phase 2. Since the input current is sampled once during each phase, these two signals will always represent the two most recent input current measurements”], wherein the drift current detection unit acquires the phase current from the current sensor at a first timing [e.g. paragraph 107 and Fig. 5a], and the predetermined time is a time difference between a second timing at which the switching element is switched from an on state to an off state [e.g. see ON state and OFF state with respect to PWM1-PWM2 at Fig. 5a] and the first timing [e.g. Fig. 5a; Sample phase 1 – Sample phase 2 is the predetermined time that the multiplexor mux1 provides Iphase1 and Iphase2 (Fig. 6). According to paragraph 094 this predetermined time corresponds to a mid-way points of the rising slope of the input current for each period of phase 1 and each period of phase 2, therefore Sample phase 1 – Sample phase 2 of Fig. 5a].

Regarding claim 5, Skinner [e.g. Fig. 2, 5a, 6] discloses wherein the drift current detection unit detects a current difference [e.g. Fig. 6; Difference Iphase1 – Iphase 2] between a plurality of the change point phase currents detected by the current sensor [e.g. Fig. 5a; sample points of phase 1 and phase 2] as the drift current.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2018/0097454 discloses a conversion apparatus and a control method which can reduce a drift current of a phase current between a plurality of phases while a stability of a voltage conversion as a primary function is not affected even in a case where an unavoidable error is in the sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838